Title: To Alexander Hamilton from Benjamin Lincoln, 9 September 1791
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston Sept. 9th: 1791
Sir
The day before yesterday came on the trial at Salem of Capt Davis & yesterday his mate charged with landing good at tarpaulien cove as mentioned to you July 29. Although the fact was clearly established to the satisfaction of the Court, and so far as I can learn, to every by stander even the defendants Council gave up the matter Yet the Jury did not in either case find a verdict though sent out repeatedly by the Judge. They said they could not agree. It has been hinted that they were satisfied with regard to the fact but would not say so because the penalty they said was too high. The next term the cause will be given to a jury in this County.
Secy of the Treasury
